Exhibit 1 Earning Release ELBIT SYSTEMS REPORTS FOURTH QUARTER AND FULL YEAR 2012 RESULTS Improvement in keybusiness parameters: Revenues at $2.9 billion; Backlog of orders at $5.7 billion; Net income of $168 million; EPS of $3.97 Haifa, Israel, March 13, 2013 – Elbit Systems Ltd. (the "Company") (NASDAQ and TASE: ESLT), the international defense electronics company, reported today its consolidated results for the fourth quarter and full year ended December 31, 2012. In this release, the Company is providing US-GAAP results as well as additional non-GAAP financial data, which are intended to provide investors a more comprehensive understanding of the Company's business results and trends. Unless otherwise stated, all financial data presented is GAAP financial data. Management Comment: Joseph Ackerman, President and CEO of Elbit Systems, commented: ”I am pleased by our 2012 results, in which we reached a record in full year revenues and backlog, and I am encouraged by our improvement in margins compared with last year. We are leveraging our global intercompany synergies, which enable us to reduce operating expenses, to be more efficient and to continue to improve profitability. We witnessed growth in the Latin-America and Asia-Pacific regions, two markets characterized with growing defense budgets, and this trend, as well as the global markets' recognition of our innovative solutions, have enabled us to resume our growth in 2012.” Ackerman continued: “2012 was my last full year with Elbit Systems, and I believe the Company is very well positioned strategically, operationally and financially to face the challenges ahead. At the end of March, after almost two decades at the helm, I will be passing the baton to Bezhalel (Butzi) Machlis, who will succeed me as President and CEO. Butzi is a highly regarded executive, and I believe the Company has a solid foundation with a very capable management team, which will enable it to move ahead in 2013 and continue on the path that Elbit Systems has forged in recent years.” Michael Federmann, Chairman of Elbit Systems' Board of Directors, added: ”On behalf of the Board of Directors and the entire Company, I would like to express our deep appreciation for Yossi Ackerman's remarkable contribution over his 31 years in the Company. In his upcoming role as Vice Chairman of the Board, we look forward to continuing to benefit from his experience and wisdom in the years to come. We welcome as his successor Butzi Machlis, a talented manager with a well founded international reputation, and I am confident that he will continue Yossi Ackerman's legacy and lead the Company to new achievements.” Fourth quarter 2012 results: Revenues in the fourth quarter of 2012were $843.9 million, compared to $841.9 million in the fourth quarter of 2011. Gross profit amounted to $239.0 million (28.3% of revenues) in the fourth quarter of 2012, as compared to $141.7 million (16.8% of revenues) in the fourth quarter of 2011. The gross profitin the fourth quarter of 2011 included an expense of $72.8 million, as a result of the cessation of a program with a foreign customer. The non-GAAP gross profit in the fourth quarter of 2012 was $247.6 million (29.3% of revenues), compared to $222.3 million (26.4% of revenues) in the fourth quarter of 2011. Research and development expenses, net were $68.3 million (8.1% of revenues) in the fourth quarter of 2012, as compared to $76.0 million (9.0% of revenues) in the fourth quarter of 2011. Earning Release Marketing and selling expenses were $61.6 million (7.3% of revenues) in the fourth quarter of 2012, as compared to $65.1 million (7.7% of revenues) in the fourth quarter of 2011. General and administrative expenses were $38.9 million (4.6% of revenues) in the fourth quarter of 2012, as compared to $34.8 million (4.1% of revenues) in the fourth quarter of 2011. Operating income was $70.2 million (8.3% of revenues) in the fourth quarter of 2012, as compared to an operating loss of $34.1 million in the fourth quarter of 2011. The operating loss in the fourth quarter of 2011 included the $72.8 million expense mentioned above.The non-GAAP operating income in the fourth quarter of 2012 was $83.3 million (9.9% of revenues), as compared to $53.2 million (6.3% of revenues) in the fourth quarter of 2011. Financial expenses, net were $10.6 million in the fourth quarter of 2012, as compared to financial income, net, of $9.6 million in the fourth quarter of 2011. Financial income, net, in the fourth quarter of 2011 was high due to income from currency hedging activities and interest on the settlement of the ImageSat debt transaction. Taxes on income were $2.9 million in the fourth quarter of 2012, as compared to a tax benefit of $6.9 million in the fourth quarter of 2011.Taxes on income in the fourth quarter of 2011 were impacted by a net loss before tax of $24.0 in the fourth quarter of 2011. Equity in net earnings of affiliated companies and partnerships was $2.3 million (0.3% of revenues) in the fourth quarter of 2012, as compared to $4.8 million (0.6 % of revenues) in the fourth quarter of 2011. Net income attributable to non-controlling interests was $1.8 million in the fourth quarter of 2012, as compared to $0.4 million in the fourth quarter of 2011. Loss from discontinued operations, net was $0.1 million. The amount reflects a net loss related to a held-for-sale business acquired during 2010, as part of the acquisition of the Mikal group of companies. Net income attributable to the Company's shareholders in the fourth quarter of 2012 was $57.2 million (6.8% of revenues), as compared with a net loss of $13.0 million (1.5% of revenues) in the fourth quarter of 2011. The non-GAAP net income in the fourth quarter of 2012 was $67.9 million (8.0% of revenues), as compared to $60.6 million (7.2% of revenues) in the fourth quarter of 2011. Diluted net earnings per share attributable to the Company's shareholders was $1.36 for the fourth quarter of 2012, as compared with a diluted net loss per share of $0.31 for the fourth quarter of 2011. The non-GAAP diluted earnings per share in the fourth quarter of 2012 were $1.62, as compared to $1.42 in the fourth quarter of 2011. Full year 2012 results: Revenues for the year ended December 31, 2012were $2,888.6 million, as compared to $2,817.5 million in the year ended December 31, 2011. The leading contributors to the Company's revenues were the airborne systems and C4ISR systems areas of operations. The major increase was in the airborne systems area of operations, primarily due to the increased revenues from North American customers of avionic systems, aerostructures and maintenance services. The decrease in the land systems area of operations was mainly due to a decline in revenues of fire control and life support systems in Israel and North America. In our reporting of distributions of revenues by geographic regions we have updated the definition of our geographic regions as shown in the attached table of Distribution of Revenues.This update was made to enhance the visibility of distribution of revenues by geographic regions in light of the growing importance of our business in the Latin American and Asia-Pacific regions. Cost of revenues for the year ended December 31, 2012 was $2,072.7 million, as compared to $2,085.5 million in the year ended December 31, 2011. Cost of revenues in 2011 included an expense of $72.8 million related to the cessation of a program with a foreign customer as mentioned above. Gross profit for the year ended December 31, 2012was $815.9 million (28.2% of revenues), as compared with gross profit of $732.0 million (26.0% of revenues) in the year ended December 31, 2011. The gross profit margin in 2012 increased mainly as a result of the mix of programs sold in the year. The gross profit in 2011 was reduced by the expense of $72.8 million related to the cessation of the program mentioned above. The non-GAAP gross profit in 2012 was $840.1 million (29.1% of revenues), as compared to $835.7 million (29.7% of revenues) in 2011. - 2 - Earning Release Research and development expenses, net for the year ended December 31, 2012were $233.4 million (8.1% of revenues), as compared to $241.1 million (8.6% of revenues) in the year ended December 31, 2011. Marketing and selling expenses for the year ended December 31, 2012were $241.9 million (8.4% of revenues), as compared to $235.9 million (8.4% of revenues) in the year ended December 31, 2011. General and administrative expenses for the year ended December 31, 2012were $137.5 million (4.8% of revenues), as compared to $139.3 million (4.9% of revenues) in the year ended December 31, 2011. Operating income for the year ended December 31, 2012 was $203.1 million (7.0% of revenues), as compared with operating income of $115.7 million (4.1% of revenues), in the year ended December 31, 2011. In 2011, excluding the above mentioned expense of $72.8 million, operating income was $188.5 million (6.7% of revenues). The non-GAAP operating income in 2012 was $252.3 million (8.7% of revenues) compared with $245.8 million (8.7% of revenues) in 2011. Financial expenses, net for the year ended December 31, 2012were $26.1 million, as compared to $13.6 million in the year ended December 31, 2011. The financial expenses in 2011 were lower primarily as a result of income from currency hedging activities, a gain from exchange rate differences and the settlement of the ImageSat debt transaction. Taxes on income for the year ended December 31, 2012were $17.1 million (effective tax rate of 9.7%), as compared to taxes on income of $13.6 million (effective tax rate of 13.1%) in the year ended December 31, 2011. The effective tax rate is affected by the mix of the tax rates in the various jurisdictions in which the Company's entities generate taxable income, and the settlement of tax audits including adjustments for prior years. Equity in net earnings of affiliated companies and partnerships for the year ended December 31, 2012was $11.2 million (0.4% of revenues), as compared to $15.4 million (0.5% of revenues) in the year ended December 31, 2011. Loss from discontinued operations, net for the year ended December 31, 2012 amounted to $0.6 million as compared to a loss of $16.0 million in 2011. The amount in 2011 reflects a net loss related to an impairment of a held-for-sale investment acquired during 2010, as part of the acquisition of the Mikal group of companies.The net loss from discontinued operations in 2011 (after deducting the minority interest and tax) amounted to $9.5 million. Net income attributable to non-controlling interests for the year ended December 31, 2012was $2.6 million, as compared to a net loss of $0.5 million in the year ended December 31, 2011.Excluding the loss related to impairment of an asset held-for-sale, the net income attributable to non-controlling interests in the year ended December 31, 2011 was $6.0 million (0.2% of revenues). Net income attributable to the Company's shareholders for the year ended December 31, 2012was $167.9 million (5.8% of revenues), as compared with $90.3 million (3.2% of revenues) in the year ended December 31, 2011. The net income in 2011 included the net effect of the cessation of a project with a foreign customer mentioned above, which amounted to $62 million. The non-GAAP net income in the year ended December 31, 2012 was $206.3 million (7.1% of revenues), as compared to $206.6 million (7.3% of revenues) in the year ended December 31, 2011. Diluted net earnings per share attributable to the Company's shareholders for the year ended December 31, 2012were $3.97, as compared with $2.09 for theyear ended December 31, 2011. The non-GAAP diluted net earnings per share in the year ended December 31, 2012 were $4.88, as compared to $4.79 in the year ended December 31, 2011. - 3 - Earning Release The Company’s backlog of orders for the year ended December 31, 2012 totaled $5,683 million, as compared with $5,528 million as of December 31, 2011. Approximately 67% of the current backlog is attributable to orders from outside Israel. Approximately 68% of the current backlog is scheduled to be performed during 2013 and 2014. Operating cash flow for the year ended December 31, 2012was $198.4 million, as compared to $190.9 million in the year ended December 31, 2011. Non-GAAP financial data: The following non-GAAP financial data is presented to enable investors to have additional information on the Company's business performance as well as a further basis for periodical comparisons and trends relating to the Company's financial results. The Company believes such data provides useful information to investors by facilitating more meaningful comparisons of the Company's financial results over time. Such non-GAAP information is used by the Company's management to make strategic decisions, forecast future results and evaluate the Company's current performance. However, investors are cautioned that, unlike financial measures prepared in accordance with GAAP, non-GAAP measures may not be comparable with the calculation of similar measures for other companies. The non-GAAP financial data includes reconciliation adjustments regarding non-GAAP gross profit, operating income, net income and diluted EPS. In arriving at non-GAAP presentations, companies generally factor out items such as those that have a non-recurring impact on the income statements, various non-cash items, significant effects of retroactive tax legislation and changes in accounting guidance and other items which, in management's judgment, are items that are considered to be outside of the review of core operating results. In the Company's non-GAAP presentation, the Company made the following adjustments: (1) added back amortization of purchased intangible assets, (2) added back significant reorganization, restructuring and other related expenses, (3) added back impairment of investments, including impairment of auction rate securities,(4) subtracted gain from changes in holdings, including revaluation of the previously held shares at the acquisition date when a business combination is achieved in stages (step-up), (5) added back impairment loss from discontinued operations, (6) excluded the impact of the cessation of a program with a foreign customer and (7) excluded the income tax effects of the foregoing. These non-GAAP measures are not based on any comprehensive set of accounting rules or principles. The Company believes that non-GAAP measures have limitations in that they do not reflect all of the amounts associated with the Company's results of operations, as determined in accordance with GAAP, and that these measures should only be used to evaluate the Company's results of operations in conjunction with the corresponding GAAP measures.Investors should consider non-GAAP financial measures in addition to, and not as replacements for or superior to, measures of financial performance prepared in accordance with GAAP. - 4 - Earning Release Reconciliation of GAAP to Non-GAAP (Unaudited) Supplemental Financial Data: (US Dollars in millions) Three Months ended December 31 Year ended December 31 GAAP gross profit Adjustments: Amortization of purchased intangible assets Cessation of program(1) - - - Reorganization, restructuring and other related expenses(2) - Non-GAAPgross profit Percent of revenues % GAAP operating income (loss) ) Adjustments: Amortization ofpurchased intangible assets Cessation of program(1) - - - Reorganization, restructuring and other related expenses(2) - Impairment of investments(3) - Gain from changes in holdings(4) - ) Non-GAAP operating income Percent of revenues % GAAP net income (loss)attributable to Elbit Systems’ shareholders ) Adjustments: Amortization of purchasedintangible assets Cessation of program(1) - - - Reorganization, restructuring and other related expenses (2) - Impairment of investments(3) - - - Gain from changes in holdings(4) - - ) - ) Adjustment of loss (gain) from discontinued operations, net (5) ) Related tax benefits ) Non-GAAPnet income attributable to Elbit Systems' shareholders Percent of revenues % Non-GAAP diluted net EPS Adjustment of expenses related to cessation of program, which resulted in write-off of inventories and other related costs. Adjustment of reorganization, restructuring and other related expenses in 2010 are mainly due to write-off of inventories in the amount of approximately $13 million related to the acquisition of Soltam and ITL. Adjustment of impairment of available-for-sale marketable securities and an impairment of intangible assets. Adjustment of gain from changes in holdings includes the income from the sale of investments in affiliated companies of $2.3 million in 2012, a sale of Mediguide shares of $12.8 million in 2010, and an adjustment of net gain in the amount of $4.8 million, related to revaluation of a previously held investment, due to accounting treatment as a business combination achieved in stages during 2010. Adjustment of loss from discontinued operations, net of tax and minority interests, related to impairment of a held-for-sale investment acquired during 2010, as part of the acquisition of the Mikal group of companies. - 5 - Earning Release Recent Events: On December 5, 2012 the Company announced that Elbit Systems Electro-Optics Elop Ltd., a wholly-owned subsidiary, was awarded a contract from Israel Aerospace Industries Ltd.to provide a space camera for the Italian OPTSAT 3000 observation satellite. The total project, comprising the Jupiter advanced camera and additional services, is valued at approximately $40 million and will be completed within three and a half years. On December 31, 2012 the Company announced that it was awarded various contracts by the Israel Ministry of Defense, in a number of fields of activity for a total value of approximately $315 million. On January 27, 2013, the Company announced that it received an approximately $35 million contract from the Israel Ministry of Defense for the development of advanced features for Unmanned Aircraft Systems (“UAS”) to be supplied within three years. On February 6, 2013, the Company announced thatits subsidiary in Brazil , AEL Sistemas S.A. ("AEL"), and Embraer Defesa e Segurança S.A. ("Embraer Defesa") signedan agreement fortheentrance of Avibras Divisão Aérea e Naval S.A. ("Avibras") as a shareholder of Harpia Sistemas S.A. ("Harpia"), envisaging joint collaboration on UAS in Brazil. According to the agreement, Avibras will hold a 9% stake of the shareholdings in Harpia, resulting in AEL owning 40% of Harpia’s shares, with Embraer Defesa remaining as the major shareholder, with 51% of the shares. On March 5, 2013, the Company announced that M7 Aerospace LLC ("M7"), a wholly-owned subsidiary of Elbit Systems of America, LLC, will be working with BAE Systems to provide logistics support for the T-34, T-44 and T-6 aircraft under a contract awarded to BAE Systems by the Naval Air Systems Command ("NAVAIR"). Under its NAVAIR contract, BAE Systems awarded M7 a subcontract of approximately $50 million to be performed over a five-year period. Dividend: The Board of Directors declared a dividend of $0.30 per share for the fourth quarterof 2012. The dividend’s record date is April 9, 2013 and the dividend will be paid on April 22, 2013, net of taxes and levies, at the rate of 25%. Conference Call: The Company will be hosting a conference call today, Wednesday, March 13, 2013 at 10:00 a.m. Eastern Time. On the call, management will review and discuss the results and will be available to answer questions. To participate, please call one of the teleconferencing numbers that follow. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Numbers: 1 UK Dial-in Number: 0 ISRAEL Dial-in Number: 03 918 0610 INTERNATIONAL Dial-in Number:+ at: 10:00 am Eastern Time; 7:00 am Pacific Time; 2:00 pm UK Time; 4:00 pm Israel Time This call will also be broadcast live on Elbit Systems’ web-site at http://www.elbitsystems.com. An online replay will be available from 24 hours after the call ends. Alternatively, for two days following the call, investors will be able to dial a replay number to listen to the call. The dial-in numbers are: 1 (US) or +(Israel and International). - 6 - Earning Release About Elbit Systems Elbit Systems Ltd. is an international defense electronics company engaged in a wide range of programs throughout the world. The Company, which includes Elbit Systems and its subsidiaries, operates in the areas of aerospace, land and naval systems, command, control, communications, computers, intelligence surveillance and reconnaissance ("C4ISR"), unmanned aircraft systems ("UAS"), advanced electro-optics, electro-optic space systems, EW suites, airborne warning systems, ELINT systems, data links and military communications systems and radios. The Company also focuses on the upgrading of existing military platforms, developing new technologies for defense, homeland security and commercial aviation applications and providing a range of support services. For additional information, visit: www.elbitsystems.com. Attachments: Consolidated balance sheet Consolidated statements of income Consolidated statements of cash flow Consolidated revenue distribution by areas of operation and by geographical regions Company Contact: Joseph Gaspar, Executive VP & CFO Tel:+972-4-8316663 j.gaspar@elbitsystems.com Dalia Rosen, VP, Head of Corporate Communications Tel: +972-4-8316784 dalia.rosen@elbitsystems.com Elbit Systems Ltd. IR Contact: Ehud Helft Kenny Green CCG Investor Relations Tel: 1-646-201-9246 elbitsystems@ccgisrael.com This press release contains forward looking statements (within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended) regarding Elbit Systems Ltd. and/or its subsidiaries (collectively the Company), to the extent such statements do not relate to historical or current fact.Forward looking statements are based on management’s expectations, estimates, projections and assumptions.Forward looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, as amended.These statements are not guarantees of future performance and involve certain risks and uncertainties, which are difficult to predict.Therefore, actual future results, performance and trends may differ materially from these forward looking statements due to a variety of factors, including, without limitation: scope and length of customer contracts; governmental regulations and approvals; changes in governmental budgeting priorities; general market, political and economic conditions in the countries in which the Company operates or sells, including Israel and the United States among others; differences in anticipated and actual program performance, including the ability to perform under long-term fixed-price contracts; and the outcome of legal and/or regulatory proceedings.The factors listed above are not all-inclusive, and further information is contained in Elbit Systems Ltd.’s latest annual report on Form 20-F, which is on file with the U.S. Securities and Exchange Commission. All forward looking statements speak only as of the date of this release. The Company does not undertake to update its forwardlooking statements. (FINANCIAL TABLES TO FOLLOW) - 7 - Earning Release ELBITSYSTEMS LTD. CONSOLIDATED BALANCE SHEETS (In thousands of US Dollars) December 31, December 31, Audited Audited Assets Current assets: Cash and cash equivalents Short-term bank deposits and marketable securities Trade and unbilled receivables, net Other receivables and prepaid expenses Inventories, net of customers advances Total current assets Investments in affiliated companies, partnerships and other companies Long-term trade and unbilled receivables Long-term bank deposits and other receivables Deferred income taxes, net Severance pay fund Property, plant and equipment, net Goodwill and other intangible assets, net Total assets Liabilities and Equity Short-term bank credit and loans Current maturities of long-term loans and Series A Notes Trade payables Other payables and accrued expenses Customer advances in excess of costsincurred on contracts in progress Long-term loans, net of current maturities Series A Notes, net of current maturities Employee benefit liabilities Deferred income taxes and tax liabilities, net Customer advances in excess of costs incurred on contracts in progress Other long-term liabilities Elbit Systems Ltd.'s equity Non-controlling interests Total equity Total liabilities and equity - 8 - Earning Release ELBITSYSTEMS LTD. CONSOLIDATED STATEMENTS OF INCOME (In thousands of US Dollars, except for share and per share amounts) Year Ended December 31, Three Months Ended December 31, Audited Unaudited Revenues Cost of revenues Gross profit Operating expenses: Reserch and development, net Marketing and selling General and administrative Operating income (loss) ) Financial income (expenses), net ) ) ) Other income, net 78 2 Income (loss) before income taxes ) Taxes on income ) Equity in net earnings of affiliated companies and partnerships Income (loss) from continuing operations ) Loss from discontinued operations, net ) Net income (loss) ) Less: net loss (income) attributable to non-controlling interests ) ) ) Net income (loss) attributable to Elbit Systems Ltd.'s shareholders ) Earnings per share attributable to Elbit Systems Ltd.'s shareholders: Basic net earnings (losses) per share Continuing operations ) Discontinued operations ) Total ) Diluted net earnings (losses) per share Continuing operations ) Discontinued operations ) Total ) Weighted average number of shares used in computation of basic earnings per share (in thousands) Weighted average number of shares used in computation of diluted earnings per share (in thousands) Amounts attributable to Elbit Systems Ltd.'s shareholders Income from continuing operations, net ofincome tax ) Discontinued operations, net ofincome tax ) Net income (loss) attributable to Elbit Systems Ltd.'s shareholders ) - 9 - Earning Release ELBITSYSTEMS LTD. CONSOLIDATED STATEMENTS OF CASH FLOW (In thousands of US Dollars) Year Ended December 31, Audited CASH FLOWS FROM OPERATING ACTIVITIES Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Write-off impairment and discontinued operations, net Stock-based compensation Amortization of Series A Notes discount and related issuance costs, net Deferred income taxes and reserve, net ) Loss (gain) on sale of property, plant and equipment ) Loss (gain) on sale of investment ) Equity in net earnings of affiliated companies and partnerships, net of dividend received (*) ) ) Changes in operating assets and liabilities, net of amounts acquired: Increase in short and long-term trade receivables, and prepaid expenses ) ) Decrease (increase) in inventories, net ) Increase (decrease) in trade payables, other payables and accrued expenses ) Severance, pension and termination indemnities, net ) Increase in advances received from customers Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property, plant and equipment ) ) Acquisition of subsidiaries and business operations - ) Investments in affiliated companies and other companies ) ) Proceeds from sale of property, plant and equipment Proceeds from sale of investments Investment in long-term deposits ) ) Proceeds from sale of long-term deposits Investment in short-term deposits and available-for-salemarketable securities ) ) Proceeds from sale of short-term deposits and available-for-sale marketable securities Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of options Purchase of non-controlling interests - ) Repayment of long-term loans ) ) Proceeds from long-term loans Proceeds from issuance of Series A Notes - Series A Notes issuance costs ) - Purchase of treasury shares ) ) Repayment of Series A Notes and convertible debentures ) ) Purchase of convertible debentures of a subsidiary - ) Dividends paid ) ) Tax benefit in respect of options exercised Change in short-term bank credit and loans, net ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE YEAR CASH AND CASH EQUIVALENTS AT THE END OF THE YEAR * Dividend received from affiliated companies and partnerships - 10 - Earning Release ELBITSYSTEMS LTD. DISTRIBUTION OF REVENUES Consolidated Revenues by Areas of Operation: Year Ended Three Months Ended December 31, December 31, $ millions % $ millions % $ millions % $ millions % Airborne systems Land systems C4ISR systems Electro-optic systems Other (mainly non-defense engineering and production services) Total Consolidated Revenues by Geographical Regions(*): Year Ended Three Months Ended December 31, December 31, $ millions % $ millions % $ millions % $ millions % Israel North America Europe Latin America Asia Pacific Other countries Total (*) The distribution of revenues by geographical regions has been modified in certain respects from our reports in prior years. The regions of “Israel” and “Europe” remain unchanged. The “U.S.” region has been changed to “North America”, which includes the U.S. and Canada. We now also include two new regions: “Latin America” and “Asia-Pacific” (east of the Caspian Sea). The remaining markets are included in “Other countries”. - 11 -
